Citation Nr: 1210544	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  03-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as due to ionizing radiation exposure. 

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for otitis externa (also claimed as fungus). 

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include as due to ionizing radiation exposure.

5. Entitlement to service connection for a bladder neck obstruction, status post transurethral resection of the prostrate, to include as due to ionizing radiation exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had honorable active service from July 1955 to July 1959.  Because the Veteran received a dishonorable discharge for a period of active service between July 1959 and November 1960, he is not entitled to service connection for any disabilities incurred or aggravated during this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure would not be reopened.

This matter also is on appeal from a July 2004 rating decision in which the RO denied the Veteran's claim of service connection for a bladder neck obstruction, status post transurethral resection of the prostrate (TURP), to include as due to ionizing radiation exposure.  A videoconference Board hearing was held at the RO in December 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The Board notes that, in September 1996, it denied the Veteran's application to reopen his previously denied service connection claims for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure.  This decision was not appealed and it became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's requests to reopen his previously denied claims of service connection for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure can be adjudicated.

The Board notes initially that, in its February 2011 remand, the RO/AMC was directed to contact the Veteran and ask him to identify "any provider or facility" where he was treated for his claimed acquired psychiatric disability or a gastrointestinal disability or where a colon polyp had been removed.  The RO/AMC also was directed to ask the Veteran to identify any private provider who had treated him for bilateral hearing loss or otitis externa since September 1996.  See Board remand dated February 9, 2011, at pp. 4-5.  The RO/AMC was instructed to obtain an October 2002 pathology report concerning the Veteran's treatment for a bladder neck obstruction and transurethral resection of the prostate (TURP) and VA pathology reports dated in 1993, October 2005, and in October 2008.  The RO/AMC was instructed further to ask the Veteran to identify any private providers who had examined his colon.  Id., at pp. 5.  To date, this development has not been completed by the RO/AMC.  The Board notes in this regard that, although the VA pathology reports were requested by the RO and associated with the claims file, the Veteran's 1993 pathology report obtained by the RO is blank.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in March 2012 without complying with all of the February 2011 remand instructions.  Given this error, another remand is required.

The Board also notes that, because the Veteran had several VA examinations in August 2011 which addressed the contended etiological relationships between his claimed disabilities and active service, and because additional records may be obtained and associated with the claims file on remand once all of the February 2011 remand directives are complied with, if, and only if, additional records are associated with the claims file, then the August 2011 VA examinations must be returned for addenda asking whether the opinions provided in August 2011 have changed in light of any newly received evidence.  

The Board observes in this regard that, following VA male reproductive system conditions examination in August 2011, the VA examiner concluded that, without the biopsy report from the Veteran's private transurethral resection of the prostate (TURP) in October 2002 (which was not obtained by the RO in violation of the Board's February 2011 remand directives, as outlined above), he could not comment about whether the results of this surgery caused or aggravated the Veteran's bladder neck obstruction "without speculation."   The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, and in light of the RO's failure to complete all of the development requested in the prior February 2011 remand, if, and only if, additional evidence is obtained (to include specifically the biopsy report from the Veteran's October 2002 TURP), then the August 2011 VA male reproductive system conditions examination must be returned for an addendum which includes an opinion as to whether the Veteran's October 2002 TURP caused or aggravated (permanently worsened) his bladder neck obstruction.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's February 2011 remand, contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, colon polyps and/or other colon disability/ies, and/or for a gastrointestinal disability since his service separation.  The Veteran also should be asked to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or otitis media since September 1996.  Obtain all VA treatment records which have not been obtained already, to include specifically all pathology reports relating to the Veteran's VA sigmoidoscopy in 1993.  A blank copy of the Veteran's 1993 VA sigmoidoscopy report is not acceptable.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include specifically all pathology reports related to treatment for a bladder neck obstruction and transurethral resection of the prostate (TURP) performed at River Region Health System in Vicksburg, Mississippi, in October 2002.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If no additional evidence is obtained, or after the time for a response has expired, then no further development need occur.

2.  If, and only if, additional evidence is obtained demonstrating the presence of an acquired psychiatric disability, then contact the VA Medical Center in Jackson, Mississippi, and ask the VA examiner who conducted the Veteran's VA psychiatric examination on August 31, 2011, to provide an addendum to his examination report.  This VA examiner should be asked to review any additional evidence obtained and associated with the claims file pursuant to this remand and to provide an opinion in the addendum to his examination report whether his August 2011 opinion concerning the contended etiological relationship between the Veteran's claimed acquired psychiatric disability and active service has changed in light of the new evidence.  A complete rationale must be provided for any opinions expressed.

3.  If, and only if, a complete copy of the 1993 VA sigmoidoscopy report and a copy of any private pathology reports related to treatment for a bladder neck obstruction and a TURP in October 2002 are obtained, then contact the VA Medical Center in Jackson, Mississippi, and ask the VA examiner who conducted the Veteran's VA male reproductive system conditions examination on August 24, 2011, to provide an addendum to this examination report.  This VA examiner should be asked to review any additional evidence obtained and associated with the claims file pursuant to this remand and to provide an opinion whether his August 2011 opinion concerning the contended etiological relationship between the Veteran's bladder neck obstruction and active service, to include as due to his status-post TURP, has changed in light of the new evidence.  A complete rationale must be provided for any opinions expressed.

4.  If, and only if, additional evidence is obtained demonstrating the presence of a gastrointestinal disability, then contact the VA Medical Center in Jackson, Mississippi, and ask the VA examiner who conducted the Veteran's VA intestines (large and small) examinations on August 24, 2011, to provide an addendum to this examination report.  This VA examiner should be asked to provide an opinion whether his August 2011 opinion concerning the contended etiological relationship between the Veteran's gastrointestinal disability and active service has changed in light of the new evidence.  A complete rationale must be provided for any opinions expressed.

5.  If, and only if, the VA examiner who conducted the Veteran's VA psychiatric examination on August 31, 2011, is not available to provide the requested addendum, then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any acquired psychiatric disability/ies currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  If, and only if, the VA examiner who conducted the Veteran's VA male reproductive system conditions examination on August 24, 2011, is not available to provide the requested addendum, then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bladder neck obstruction.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bladder neck obstruction, if diagnosed, is related to active service or any incident of service, to include his alleged in-service ionizing radiation exposure.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bladder neck obstruction, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's post-service transurethral resection of the prostate (TURP) in October 2002.  A complete rationale must be provided for any opinions expressed.

7.  If, and only if, the VA examiner who conducted the Veteran's VA intestines (large and small) examination on August 24, 2011, is not available to provide the requested addendum, then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any gastrointestinal disability/ies currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service, to include his alleged in-service ionizing radiation exposure.  A complete rationale must be provided for any opinions expressed.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

